USCA11 Case: 20-10538   Date Filed: 08/30/2021   Page: 1 of 17



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10538
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 2:17-cv-00939-JEO



SANQUINETTE PORTERFIELD,

                                               Plaintiff - Appellant,

versus

SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                              (August 30, 2021)

Before JORDAN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10538        Date Filed: 08/30/2021   Page: 2 of 17



      Sanquinette Porterfield appeals from the district court’s grant of summary

judgment in favor of her employer, the Social Security Administration, in her

disability discrimination suit filed pursuant to the Rehabilitation Act of 1973, U.S.C.

§ 794 et seq. In her complaint, Mrs. Porterfield alleged that the SSA discriminated

against her due to her disabilities—anxiety, depression, carpal tunnel syndrome, and

migraines—and failed to make any reasonable accommodation.


      On appeal, Mrs. Porterfield argues that the district court erred in ruling that

she failed to establish a prima facie case. For the reasons set out below, we affirm.


                                          I

      Mrs. Porterfield began employment as a Teleservice Representative/Customer

Service Representative for the SSA in 2007. Her job was to her to answer phone

calls from the public at the Teleservice Center in Birmingham, Alabama.


      In 2009, Mrs. Porterfield fell and injured her left wrist, which required surgery

and left her “with a permanent disability as a result of the injury.” After taking

several days off due to her surgery, Mrs. Porterfield returned to work. She was able

to use only her right hand to perform her duties. Consequently, she developed carpal

tunnel syndrome in her right wrist, for which she had surgery in 2011. Mrs.

Porterfield has stated that her wrist injuries were work-related and thus covered by



                                          2
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 3 of 17



worker’s compensation. As a result of her treatment for carpal tunnel, she stated that

she was “forced to take time [off] work to receive treatment and recover.”


      Mrs. Porterfield also suffers from migraine headaches. She provided the SSA

with a letter dated May 19, 2014, from her physician which stated:


      Mrs. Porterfield is being treated in my office for chronic daily
      headaches and migraines, these are chronic life-long conditions.
      Migraines are unpredictable and may flare up from time to time. If the
      migraines cannot be controlled with the patient[’]s medications she
      may be absent from work.
D.E. 58-1 at 45. In an effort to prevent getting migraine headaches from her

computer station while at work, Mrs. Porterfield requested an accommodation and

the SSA purchased a screen protector for her computer after her request was

approved. Mrs. Porterfield routinely took leave when her medication failed to

manage her migraines. The SSA never refused her leave time for her migraine

headaches and designated those absences as leave time under the Family Medical

Leave Act, 29 U.S.C. § 2615. See Porterfield Dep. at 71, 72-73, 106. Mrs. Porterfield

developed anxiety and depression and stated that her chronic migraines, combined

with her other disabilities, forced her to request intermittent leave under the FMLA.


      The SSA provides several different types of leave to its employees, including

sick leave, annual leave, and leave without pay (“LWOP”). Mrs. Porterfield asserts

that all of her absences from December 4, 2012, through February 25, 2013, were


                                          3
         USCA11 Case: 20-10538       Date Filed: 08/30/2021   Page: 4 of 17



due to her worker’s compensation and associated treatment, and that her absences

from February 26, 2013, through February 17, 2015, were due to her migraines and

other disabilities and that such leave thus qualified as workers compensation and/or

FMLA leave. See D.E. 39 at 6. Furthermore, she contends that she “supported her

disability condition with medical documentation from her physician.” Id.


                                         A


      On June 9, 2014, her first line supervisor, George Green, counseled Mrs.

Porterfield over her leave situation and informed her that her absences were “in

violation of regulations and policies of the SSA.” In response, in July of 2014, Mrs.

Porterfield contacted one of the SSA’s Equal Employment Opportunity counselors.

Mrs. Porterfield then filed a formal complaint with the Equal Employment

Opportunity Commission (“EEOC”), in which she asserted that the SSA had

subjected her to discrimination when her supervisor, Mr. Green, conducted the

interview to discuss her LWOP usage.


      Mr. Green gave a statement to the EEOC as part of the charge of

discrimination investigation. During his interview, Mr. Green told the EEOC

investigator “that the leave that was discussed [during the counseling interview] was

the leave [Mrs. Porterfield] requested for her migraine headaches.” D.E. 62, Exh. 15



                                         4
         USCA11 Case: 20-10538        Date Filed: 08/30/2021    Page: 5 of 17



at 8. Mr. Green later testified, however, that the counseling session was due to her

“leave balance” and “for the leave that she had taken.” Green Dep. at 54-55.


      In a “Record of Interview,” Mr. Green wrote that the counseling interview

with Mrs. Porterfield was to “discuss her leave record and the requirements for

requesting and obtaining approved leave in advance.” D.E. 58-1 at 41. The Record

of Interview states that during the counseling Mr. Green discussed with Mrs.

Porterfield the following: (1) her negative sick leave balance was 223.5 hours, and

that she had a negative annual leave balance of negative 33 hours, which he

described as being at a “critical stage and [that she] needs to make an effort to accrue

leave;” (2) Mrs. Porterfield had used 79.5 hours of advanced annual leave, out of a

maximum allowance of 80 hours, and that advanced sick leave would only be

granted in cases of injury or serious illness; (3) Mr. Green explained to Mrs.

Porterfield the process by which she should apply for leave, and the procedure for

calling in for leave when and if it cannot be anticipated; (4) Mr. Green discussed her

“frequent use of leave and the manner in which she requests sick leave,” including

“long periods of sick leave over the past nine [ ] months” that had “become a pattern

for her since July 2013” (to which Mrs. Porterfield noted that she always had

supplied documentation when requesting leave); and (5) Mr. Green discussed with

her the effects of LWOP, and that LWOP was not an employee right, but rather was

granted only in certain circumstances, including 12-week FMLA leave which

                                           5
          USCA11 Case: 20-10538       Date Filed: 08/30/2021   Page: 6 of 17



requires specific documentation. See id. at 41-43. Additionally, Mr. Green informed

Mrs. Porterfield that going forward she needed to report to Section Manager Rhonda

Groveman for further LWOP requests as she had surpassed 240 hours of LWOP,

and thus her immediate supervisor lacked authority to grant additional LWOP. Mr.

Green stated that as of June 9, 2014, Mrs. Porterfield had taken 601.75 hours of

LWOP.


      After Mr. Green placed a record of the leave counseling in her personnel file,

Mrs. Porterfield claims that he disciplined her for taking leave due to her disability.

Mrs. Porterfield stated that she was counseled “under the pretext that the leave

counseling…was [Mr. Green’s] attempt to provide information to [her] about her

lack of leave.” Mrs. Porterfield does not dispute that the leave time balances were

correct, but does not recall whether Mr. Green went over the negative leave balances

with her. Mrs. Porterfield testified that Mr. Green had not covered all the above

during their interview, which is why “when [she] got this write-up, [she] didn't agree

with it and [she] rebutted it.” Porterfield Dep. at 66.


      Mrs. Porterfield believes that she was counseled for taking approved leave

due to her disability, even though the SSA’s employee policies “explicitly state that

leave for [w]orker’s [c]ompensation and FMLA should not be considered a leave

pattern indicating an abuse of sick leave.” Id. at 8. During the relevant period,


                                           6
         USCA11 Case: 20-10538        Date Filed: 08/30/2021   Page: 7 of 17



however, Mrs. Porterfield utilized a variety of categories of leave for a number of

different reasons, including: (1) annual leave for vacation and advanced leave for

trips with her daughter, see D.E. 58, Exh. 1 at 45-47; (2) leave to care for her

daughter and her own hospital stay, see id. at 64; and (3) worker’s compensation

injuries, migraines, and fibromyalgia, see id. at 38-39.


      Five months later, in December of 2014, Mrs. Porterfield received her PACS

Performance Plan Non-Manager’s Appraisal. This Performance Appraisal ranked

her in four areas: interpersonal skills, participation, demonstration of job knowledge,

and achievement of business results. Mrs. Porterfield received a 5 out of 5 rating in

the first three categories. In the final category, however, she received a rating of 3

out of 5, causing her overall rating to drop to a 4.5. In the two prior years, she had

received a rating of 5. During her performance appraisal discussion with Mr. Green,

Mrs. Porterfield objected to her rating for achievement of business results stating:

      I totally disagree with this rating, you can not rate me when I'm not
      here. you can only rate me when I am here. How can you do an
      outstanding job [and] achieve the agency business result[s] when you
      are not here to service the American public.

D.E. 62-13 at 4. Mrs. Porterfield testified that she had received a lower bonus as a

result of her rating and states that Mr. Green informed her that the reason for the

lowered rating was because of her leave. See Porterfield Dep. at 81-82.




                                          7
          USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 8 of 17



                                           B


      In addition to her adverse employment action claim, Mrs. Porterfield alleged

that the SSA failed to provide her with any reasonable accommodation regarding her

disability. She claimed that the nature of her migraines, as detailed in her doctor’s

note, essentially required that the SSA provide her with intermittent leave, with little

to no notice, on the days that her migraine headaches could not be managed. The

SSA argued that Mrs. Porterfield never submitted a request for such a reasonable

accommodation and that even if she had, all of her leave requests were granted so it

never failed to provide an accommodation.


      Without addressing whether Mrs. Porterfield’s doctor’s note amounted to a

request for a reasonable accommodation, the district court found that the

accommodation allegedly requested was unreasonable as a matter of law. The court

reasoned that her request essentially amounted to indefinite intermittent leave

whereby she would be permitted to come and go from work whenever she got a

migraine. Mrs. Porterfield timely appealed.


                                          II


      We review a district court’s summary judgment order de novo. See Weeks v.

Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary judgement is


                                           8
            USCA11 Case: 20-10538    Date Filed: 08/30/2021    Page: 9 of 17



appropriate when the evidence, viewed in the light most favorable to the nonmoving

party, presents no genuine dispute of material fact and the movant is entitled to

judgement as a matter of law. See Fed. R. Civ. P. 56(a). An issue of fact is material

if it “might affect the outcome of the suit under governing law” and it is genuine “if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Western Grp. Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360–61 (11th

Cir.1999) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

However, “an inference based on speculation and conjecture is not reasonable.” Ave.

CLO Fund, Ltd., et al. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013).

Similarly, a “mere scintilla of evidence” supporting the nonmoving party’s position

will not suffice to defeat a grant of summary judgment. See Brooks v. Cty. Comm’n

of Jefferson Cty., Ala., 446 F.3d 1160, 1162 (11th Cir. 2006) (quotation marks

omitted).


      The Rehabilitation Act prohibits federal agencies from discriminating in

employment against otherwise-qualified individuals with disabilities. See Mullins v.

Crowell, 228 F.3d 1305, 1313 (11th Cir. 2000). The standards for determining

liability under the Rehabilitation Act are the same standards as the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101. See Ellis v. England, 432 F. 3d 1321,

1326 (11th Cir. 2005) (cases involving the ADA “are precedent” for those involving

the Rehabilitation Act); Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir.

                                          9
         USCA11 Case: 20-10538      Date Filed: 08/30/2021   Page: 10 of 17



2017). The burden for establishing causation under the Rehabilitation Act, however,

requires proof that the individual was discriminated against “solely by reason of her

disability,” while the ADA requires a lesser showing of “but for” causation. See

Schwarz v. City of Treasure Island, 544 F.3d 1201, 1212 n.6 (11th Cir. 2008).


      A plaintiff may prove disability discrimination in two ways—disparate

treatment or a failure to make a reasonable accommodation. Disparate treatment

involves discriminatory intent or animus and occurs when a disabled individual is

treated differently than a non-disabled individual. See 42 U.S.C. § 12112(b). A

failure to make a reasonable accommodation requires no animus and occurs where

a covered entity fails to fulfill its affirmative duty to make “reasonable

accommodations to the known physical or mental limitations of an otherwise

qualified individual with a disability who is an applicant or employee, unless such

covered entity can demonstrate that the accommodation would impose an undue

hardship on the operation of the business.” 42 U.S.C. § 12112(b)(5)(A). “The

reasonable accommodation requirement is best understood as a means by which

barriers to the equal employment opportunity of an individual with a disability are

removed or alleviated.” 29 C.F.R. § 1630, app. (2003).


      A plaintiff may support her claim of discrimination through direct or

circumstantial evidence. See Jefferson v. Sewon America, Inc., 891 F.3d 911, 921


                                         10
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 11 of 17



(11th Cir. 2018). “Direct evidence is evidence that, if believed, proves the existence

of a fact without inference or presumption.” Id. Only the most blatant remarks,

whose intent could be nothing other than to discriminate on the basis of the protected

classification, constitute direct evidence of discrimination. See E.E.O.C. v. Alton

Packaging Corp., 901 F.2d 920, 923 (11th Cir. 1990) (Title VII case) (holding

production manager’s statements to black employee that “you people can’t do a ____

thing right” constituted direct evidence).


      A disparate treatment claim under the Rehabilitation Act based on

circumstantial evidence is analyzed under the burden-shifting approach of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Ctr. v. Sec’y, Dep’t

of Homeland Sec., Customs & Border Prot. Agency, 895 F.3d 1295, 1303 (11th Cir.

2018). Under this burden shifting framework, if the plaintiff establishes her prima

facie case of disability discrimination, and the employer proposes legitimate,

nondiscriminatory reasons for its decision, then the plaintiff must show (or create an

issue of fact) that the reasons were a pretext for discrimination. See id.


      To establish a prima facie case of disability discrimination, a plaintiff must

demonstrate that: (1) she has a disability; (2) she was a “qualified individual” for the

position; and (3) she was subjected to unlawful discrimination as a result of her

disability. See Sutton v. Lader, 185 F.3d 1203, 1207-08 (11th Cir. 1999). In order to


                                             11
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 12 of 17



establish the third element, the plaintiff must show that she suffered an adverse

employment action because of her disability. See Doe v. Dekalb County Sch. Dist.,

145 F.3d 1441, 1445 (11th Cir. 1998) (ADA case).


      As noted earlier, under the Rehabilitation Act the plaintiff must prove that the

adverse employment action was “solely by reason of” her disability. See 29 U.S.C.

§ 794(a). We have previously held, however, that a plaintiff cannot prevail if she

shows that her employer based the adverse employment action partially on her

disability and partially on other factors. See Ellis 432 F.3d at 1326 (Rehabilitation

Act case holding that “[i]t is not enough [under the Rehabilitation Act] for a plaintiff

to demonstrate that an adverse employment action was based partly on his

disability.”). To establish an adverse employment action, “an employee must show

a serious and material change in the terms, conditions, or privileges of employment

… as viewed by a reasonable person in the circumstances.” Davis v. Town of Lake

Park, 245 F.3d 1232, 1239 (11th Cir. 2001), overruled on other grounds by

Burlington Northern v. White, 548 U.S. 53 (2006). Moreover, the “asserted impact

cannot be speculative and must at least have a tangible adverse effect on the

plaintiff’s employment.” Id.




                                          12
        USCA11 Case: 20-10538       Date Filed: 08/30/2021   Page: 13 of 17



                                        III


      We conclude that the district court did not err in granting summary judgment

to the SSA, as Mrs. Porterfield failed to establish a prima facie case of disability

discrimination. On the adverse employment action claim, Mrs. Porterfield’s June

2014 counseling session was not an adverse employment action. Her lower

performance evaluation score, however, was an adverse employment action because

she received a lower bonus as a result. Nevertheless, the claim falls because Mrs.

Porterfield failed to demonstrate that the adverse employment action was taken

solely due to her disability. We hold that Mrs. Porterfield’s failure to accommodate

claim fails. Every time she requested leave due to her migraines as an

accommodation, the SSA approved the request, and thus the SSA never failed to

accommodate her. We discuss each of the claims separately.


                                         A


      Mrs. Porterfield asserts two potential adverse employment actions: her

counseling session with Mr. Green and the decreased PACS performance rating. In

order to establish an adverse employment action, “an employee must show a serious

and material change in the terms, conditions, or privileges of employment … as

viewed by a reasonable person in the circumstances.” Davis, 245 F.3d at 1239. After

the counseling session, Mrs. Porterfield retained the same job, duties, hours, pay

                                        13
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 14 of 17



rate, benefits, and ability to apply for promotions. See Porterfield Dep. at 79-82, 85.

The only detectable change was that, as a result of her LWOP balance, her first line

manager was unable to approve further LWOP and she had to request such leave

from a different supervisor. We agree with the district court that simply having to

request leave from a different supervisor cannot be characterized as a material job

consequence, particularly considering Mrs. Porterfield’s testimony that all

subsequently requested leave was approved.


      The same cannot be said, however, of her lowered performance evaluation

score. The lowered performance evaluation score was a materially adverse

employment action because it lowered her bonus. See Crawford v. Carrol, 529 F.3d

961, 974 (11th Cir. 2008) (holding an employee suffered an adverse employment

action when she received an unfavorable performance review that affected her

eligibility for a merit pay increase). Mrs. Porterfield failed, however, to demonstrate

a genuine issue of material fact as to whether the adverse employment action was

taken “solely by reason of” her disabilities. See 29 U.S.C. § 794(a). Even assuming

that Mrs. Porterfield was able to establish facts indicating that the adverse

employment action taken was based to some degree on her disability, such a finding

is insufficient to satisfy the “solely by reason of” requirement. See Ellis 432 F.3d at

1326 (finding it was “not enough for a plaintiff to demonstrate that an adverse

employment action was based partly on his disability.”). There is some evidence that

                                          14
         USCA11 Case: 20-10538        Date Filed: 08/30/2021    Page: 15 of 17



the adverse employment action was based on her disability, such as Mr. Green’s

comment to the EEOC, shifting justifications, and conflicts with SSA policy. But

Mrs. Porterfield had also accrued hundreds of hours of annual leave, sick leave,

advanced annual leave, advanced sick leave, and LWOP. The record indicates that

she took leave for various different reasons—vacation leave, leave related to her

workers’ compensation, FMLA leave for her daughter's asthma, and leave related to

her migraines. Ultimately, the evidence offered amounts to no more than a scintilla

that the rating decrease was due solely to her disability. As a result, Mrs. Porterfield

failed to establish a prima facie claim of disability discrimination. The district court,

therefore did not err in granting summary judgement to the SSA.


      Mrs. Porterfield asserts that the SSA failed to provide her with reasonable

accommodation by not providing her leave required for her migraines. In the context

of a failure to accommodate claim, “a qualified individual is discriminated against

when his employer fails to reasonably accommodate his disability.” See D’Angelo

v. ConAgra Foods, Inc., 422 F.3d 1220, 1236 (11th Cir. 2005). “[A]n employer's

failure to reasonably accommodate a disabled individual itself constitutes

discrimination under the [Rehabilitation Act], so long as that individual is ‘otherwise

qualified,’ and unless the employer can show undue hardship.” Holly v. Clairson

Indus., L.L.C., 492 F.3d 1247, 1262 (11th Cir. 2007).



                                           15
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 16 of 17



      A reasonable accommodation is one that would allow the employee to

perform the essential functions of the job. See Lucas v. W.W. Grainger, Inc., 257

F.3d 1249, 1255 (11th Cir. 2001). But, “a plaintiff cannot establish a claim under the

Rehabilitation Act alleging that the defendant discriminated against [her] by failing

to provide a reasonable accommodation unless [she] demanded such an

accommodation.” Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361,

1364 (11th Cir. 1999) (citing Wood v. President and Trustees of Spring Hill College

in the City of Mobile, 978 F.2d 1214, 1222 (11th Cir. 1992)). Notably, we have yet

to determine “precisely what form the request [for a reasonable accommodation]

must take.” Holly, 492 F.3d at 1261 n. 14. Still, “a plaintiff can be said to have made

a request for accommodation when the defendant has enough information to know

of both the disability and desire for an accommodation.” Hunt v. Aimco Properties,

L.P., 814 F.3d 1213, 1226 (11th Cir. 2016). Mrs. Porterfield provided the SSA with

a note from her doctor (updated every six months) which she argues should have

allowed her to be absent for her migraines as much as needed, based on the SSA’s

policy of allowing an unlimited amount of leave without pay as long as it was not

for an inappropriate purpose. But indefinite leave is not reasonable as an

accommodation because “[n]othing in the text of the reasonable accommodation

provision requires an employer to wait for an indefinite period for an




                                          16
         USCA11 Case: 20-10538       Date Filed: 08/30/2021    Page: 17 of 17



accommodation to achieve its intended effect.” Wood v. Green, 323 F.3d 1309, 1313

(11th Cir. 2003).


      We need not address the district court’s determination that Mrs. Porterfield’s

request for unlimited intermittent leave was akin to a request for indefinite leave that

is unreasonable as a matter of law. Nor do we need to decide if the documentation

provided amounted to a request for a reasonable accommodation. Mrs. Porterfield’s

claim ultimately fails for the simple reason that a claim for a failure to accommodate

necessarily presupposes a failure, on the part of the SSA, to accommodate. Even

assuming that her documentation was a request for a reasonable accommodation,

and that she did not ask for indefinite leave, Mrs. Porterfield testified that she was

never denied any leave when she requested it. Every time she asked for leave due to

her migraines the SSA approved the request and so it never failed to accommodate.

Thus, there is no genuine issue of material fact, and the district court did not err in

granting summary judgment on this claim to the SSA.


                                          IV


      The district court did not err in granting summary judgment to the SSA on

Mrs. Porterfield’s claims under the Rehabilitation Act.


      AFFIRMED.


                                          17